Citation Nr: 0817223	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury to the right hand. 

2.  Entitlement to service connection for residuals of cold 
weather injury to the left hand.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



INTRODUCTION

The veteran served on active duty from October 1961 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
November 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record. 


FINDINGS OF FACT

1.  The veteran was exposed to cold injury to the hands in 
service.

2.  The competent medical evidence includes currently 
diagnosed disabilities of degenerative joint disease and 
neuropathy of the hands.

3.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
currently diagnosed degenerative joint disease and neuropathy 
of the hands are related to the in-service cold injury to the 
hands.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
residuals of cold injury of degenerative joint disease and 
neuropathy of the right hand were incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Resolving reasonable doubt in the veteran's favor, 
residuals of cold injury of degenerative joint disease and 
neuropathy of the left hand were incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of Cold Injury

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38  
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in  service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence  is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The veteran contends that he now has residuals of cold injury 
to the hands due to in-service cold exposures in service 
during the winter of 1962 to 1963 in South Korea.  Service 
medical records show that in service on March 8, 1963 the 
veteran was treated for possible old cold injury to the feet 
that the veteran reported occurred thee months prior.  

In various written submissions and personal hearing 
testimony, the veteran credibly reports that he suffered cold 
injury of the hands in service during the winter in 1963 
while stationed in South Korea at the same time that he 
sustained injury due to cold exposure of his feet, for which 
service connection has been established.  The veteran is 
competent to state that in service he experienced cold 
exposure, of the symptoms he experienced in service, and of 
the symptoms of the hands since service.

The Board finds to be credible the veteran's statement that 
in service he experienced cold exposure to his hands at the 
same time in 1963 that he sustained cold injury to his feet.  
The Board finds the veteran's report of extreme cold exposure 
to the hands during service to be credible because the 
histories and testimony are consistent, service medical 
record documentation of both history of extreme cold exposure 
and findings consistent with cold injury, and such a finding 
in consistent with VA's recognition that the veteran was in 
fact exposed to extreme cold in service in 1963.

The veteran has provided consistent reports of cold injury to 
the hands at the same time in service that he sustained cold 
injury to the feet.  He testified under oath at the personal 
hearing to such occurrence of cold injury to the hands in 
service.  

As indicated, the service medical record establishes the 
occurrence of a cold injury exposure during service in 1963 
that was sufficient to cause cold injury to the veteran's 
feet.  The veteran's reported history of cold exposure to the 
hands in service is consistent with the service medical 
record evidence, including history and findings, that tend to 
show that a cold exposure incident occurred in the winter of 
1962 to 1963.

The veteran's reported history of cold exposure to the hands 
in service is also consistent with VA's finding in the March 
2007 rating decision that the veteran was in fact exposed to 
cold during service in 1963 sufficient to cause residuals of 
cold weather injury (peripheral neuropathy) to his feet is 
recognition of the cold exposure that is sufficient to also 
cause cold injury to the hands.  VA's recognition of the cold 
exposure incident is consistent with the veteran's testimony 
of cold exposure in service in 1963.  For these reasons, the 
Board finds that veteran was exposed to cold injury to the 
hands in service.

On the question of current disability, the weight of the 
competent medical evidence shows that the veteran has been 
diagnosed with degenerative joint disease and neuropathy of 
the hands.  A February 2006 VA examination report reflects 
the history of the veteran's cold exposure to the hands while 
serving in South Korea, and diagnoses of degenerative joint 
disease and neuropathy of the hands.

On the question of relationship of current disability to 
service, the Board further finds that the weight of the 
competent medical evidence is at least in relative equipoise 
on the question of whether the currently diagnosed 
degenerative joint disease and neuropathy of the hands is 
related to the in-service cold injury to the hands.  There is 
medical opinion evidence weighing in favor of the such a 
relationship (February 2006 VA examination report) and 
medical opinion evidence weighing against such a relationship 
(February 2007 VA examination report).

The medical opinion evidence weighing in favor of the 
veteran's claim includes a February 2006 VA examination 
report that reflects the examiner's opinion that "it is more 
likely that the veteran's current . . . upper extremities 
neuropathy and arthritic condition are secondary to the cold 
injury frostbite that he incurred while in Korea."  This VA 
examiner indicated that he had reviewed the history that 
included claims file evidence of frostbite with treatment, 
the fact that the veteran subsequently had chronic symptoms, 
and the current physical examination findings of neuropathy 
of the hands and X-ray findings of arthritis of the hands. 

The medical opinion evidence weighing against the veteran's 
claim includes a February 2007 VA examination report that 
reflects the examiner's opinion that the veteran did not have 
any residuals of cold injury to the hands, and that it was 
unlikely that the pains in the hands that the veteran now 
experienced were related to the cold injury he sustained in 
service.  The February 2007 VA examiner wrote that the basis 
for this opinion was that there was no documentation that the 
veteran had any cold injury to the hands in service.  

When considering the weight to attach to the February 2007 VA 
examiner's opinion, the Board must consider the bases for the 
opinion and the accuracy of the history relied upon to form 
the opinion.  The February 2007 VA examination report noted 
that the veteran reported that he was exposed to extreme cold 
weather during service while in South Korea and was treated 
for frostbite of the fingers.  The VA examiner somewhat 
inconsistently stated as a basis for the opinion that the 
veteran did not have any cold injury to the hands in service.  
Such and analysis relies entirely on the service medical 
record documentation of injury, clinical findings, and 
treatment, and ignores the veteran's otherwise credible 
history of in-service cold exposure, injury, and treatment 
for the hands. 

As the analysis above reflects, the weight of the lay and 
medical evidence - the veteran's credible histories and 
testimony, service medical record documentation of both 
history of extreme cold exposure and findings consistent with 
cold injury, and VA's recognition that the veteran was in 
fact exposed to extreme cold in service in 1963 - 
demonstrates in-service cold exposure that included to the 
veteran's hands.  To the extent that the February 2007 VA 
examination report relied on its own finding that the veteran 
did not have any cold injury to the hands in service, it is 
based on an inaccurate history.  

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, 
an opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  For these reasons, the Board finds that the 
probative value of the February 2007 VA examiner's opinion is 
significantly lowered.  

The result is that the February 2006 VA examination report 
opinion and the February 2007 VA examination report are of 
approximately the same weight, that is, are in relative 
equipoise on the question of whether the currently diagnosed 
degenerative joint disease and neuropathy of the hands is 
related to the in-service cold injury to the hands.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that residuals of cold injury of degenerative joint 
disease and neuropathy of the right hand and left hand were 
incurred in service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was provided with VCAA notice in July 2005, prior 
to the initial adjudication of the claims.  This notice 
satisfied VA's duty to notify under 


38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159.  Inasmuch as the 
Board is allowing the claims on appeal, the veteran will not 
be prejudiced by the Board's decision, even if the duty to 
notify and duty to assist provisions contained in the law had 
not been completely satisfied.  


ORDER

Service connection for residuals of cold injury to the right 
hand of degenerative joint disease and neuropathy is granted.

Service connection for residuals of cold injury to the left 
hand of degenerative joint disease and neuropathy is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


